Plaintiff in error, Lindsey Coleman, was convicted in the county court of Tulsa county on a charge that he did have in his possession 11 half pints of whisky with intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days and to pay a fine of $200.
No brief had been filed, and no appearance made for the plaintiff in error when the case was called for final submission. Whereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For this reason the judgment is affirmed, and is remanded to the trial court with direction to enforce its judgment.